UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A 2 CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 30, 2010 Tiger Oil and Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53241 20-5936198 (State or other (Commission (IRS Employer jurisdiction of incorporation) File Number) Identification Number) 7230 Indian Creek Ln. Ste. 201 Las Vegas, NV (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(702) 839-4029 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 1.01 Entry into a Material Definitive Agreement On July 29, 2010, UTEC, Inc., a Nevada corporation (the “Company”), entered into an Exchange Agreement (the “Exchange Agreement”) with Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”) and Bill Herndon, the sole member of Jett Rink, pursuant to which the Company agreed to acquire from Bill Herndon all of the membership interest in Jett Rink in exchange for approximately 10,000,000 shares of the Company’s Common Stock.Jett Rink is involved in the business relating to the exploration, development and production of oil and gas in the United States. Utec, Inc. formed Tiger Oil and Energy, Inc. as a wholly owned subsidiary on August 20, 2010.Tiger Oil and Energy, Inc. had no operations, business plan or activity of any kind. At the closing of the Exchange Agreement, Jett Rink became a wholly-owned subsidiary of the Company and the Company acquired the business and operations of Jett Rink. The Exchange Agreement contains customary representations, warranties, and conditions to closing. The closing of the Exchange Agreement is subject to the satisfaction of certain pre-closing conditions, including (i) changing the name of the Company to “Tiger Oil and Energy, Inc.,” (ii) the cancellation of all of the 4,650,000 outstanding options that have been granted to the Company’s key employees, consultants, officers and directors pursuant to the Company’s non-qualified stock option plan, and (iii) completion of audited financial statements of Jett Rink, among others. On August 16, 2010, UTEC, Inc., a Nevada corporation (the “Company”), entered into a First Amendment to Exchange Agreement with Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”), and Bill Herndon, the sole member of Jett Rink, whereby the Exchange Agreement dated July 29, 2010 (the “Exchange Agreement”) was amended by deleting Section 5.03(h) with respect to the Company’s name change to “Tiger Energy, Inc.” as a condition to closing of the Exchange Agreement. On September 14, 2010, an addendum to the Exchange Agreement was signed to delete Section 5.03(j) from the Exchange Agreement and the Amendment thereto in its entirety. On October 29 , 2010, Tiger Oil and Energy, Inc. (formerly UTEC) closed its Exchange Agreement with Jet Rink Oil, LLC, making Jet Rink Oil a wholly owned subsidiary of Tiger Oil and Energy.The officers of Tiger immediately prior to the Effective Time are the officers of Tiger as of and after the Effective Time, and each of them shall hold office until their respective successor is elected and qualified, or until their earlier resignation or removal.The directors of Tiger immediately prior to the Effective Time are the directors of Tiger as of and after the Effective Time, and each of them shall hold office until their respective successor is elected and qualified, or until their earlier resignation or removal. Item 2.01.Completion of Acquisition or Disposition of Assets On July 29, 2010, UTEC, Inc., a Nevada corporation (the “Company”), entered into an Exchange Agreement (the “Exchange Agreement”) with Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”) and Bill Herndon, the sole member of Jett Rink, pursuant to which the Company agreed to acquire from Bill Herndon all of the membership interest in Jett Rink in exchange for 10,000,000 shares of the Company’s Common Stock.Jett Rink is involved in the business relating to the exploration, development and production of oil and gas in the United States. At the closing of the Exchange Agreement, Jett Rink became a wholly-owned subsidiary of the Company and the Company acquired the business and operations of Jett Rink. The Exchange Agreement contains customary representations, warranties, and conditions to closing. The closing of the Exchange Agreement is subject to the satisfaction of certain pre-closing conditions, including (i) changing the name of the Company to “Tiger Oil and Energy, Inc.,” (ii) the cancellation of all of the 4,650,000 outstanding options that have been granted to the Company’s key employees, consultants, officers and directors pursuant to the Company’s non-qualified stock option plan, and (iii) completion of audited financial statements of Jett Rink, among others. On August 16, 2010, UTEC, Inc., a Nevada corporation (the “Company”), entered into a First Amendment to Exchange Agreement with Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”), and Bill Herndon, the sole member of Jett Rink, whereby the Exchange Agreement dated July 29, 2010 (the “Exchange Agreement”) was amended by deleting Section 5.03(h) with respect to the Company’s name change to “Tiger Energy, Inc.” as a condition to closing of the Exchange Agreement. On September 14, 2010, an addendum to the Exchange Agreement was signed to delete Section 5.03(j) from the Exchange Agreement and the Amendment thereto in its entirety. On October 29 , 2010, Tiger Oil and Energy, Inc. (formerly UTEC) closed its Exchange Agreement with Jet Rink Oil, LLC, making Jet Rink Oil a wholly owned subsidiary of Tiger Oil and Energy.The officers of Tiger immediately prior to the Effective Time are the officers of Tiger as of and after the Effective Time, and each of them shall hold office until their respective successor is elected and qualified, or until their earlier resignation or removal.The directors of Tiger immediately prior to the Effective Time are the directors of Tiger as of and after the Effective Time, and each of them shall hold office until their respective successor is elected and qualified, or until their earlier resignation or removal. Over the past year we’ve structured an oil and gas exploration project located in the mid-upper region of Montana where there is a sizeable amount of oil. The Bakkan formation is on the property, with focus on Three Forks and Nisku that is prevalent from Montana throughout the Dakotas – there are up to 8 payzones. The Energy Department forecasts a 1.8 percent increase in 2010 to as much as 4.3 billion barrels of recoverable oil in North Dakota and Montana. Tiger Oil and Energy, Inc. Business The objective is to acquire the lease and drill wells on 37,000 acres of prolific, oil producing land that covers a 1000 square-mile area called the Kevin-Sunburst Dome. Of the 37,000 acres, 25,000 have 3D seismic (12,000 will have seismic completed next few years). The Kevin Dome produced over 130 million barrels of oil and 150 billion cf gas. Depth will not have to exceed 3200 feet, with ability to drill both vertical and horizontal wells. We believe after reviewing multiple opportunities, the property will garner results to which our shareholders will benefit significantly as the company performs.The geophysicist is calculating 800,000 barrels per 640 acres or 60M / 30Million conservatively - $2Billion @ 70 barrel. Each vertical will cost in the neighborhood of $300,000 and $900,000 per horizontal. There is potential to drill up to 100 vertical wells per 8000 acres (460/$138Million – 230 conservatively/$69M to drill). The company can also look to farm-out a portion of the land and retain a royalty. There is opportunity to acquire an additional 30,000 acre lease adjacent to the property, and shoot seismic for a cost of approximately $5M.This could add another 375 wells / 187 wells conservatively - $56M to drill. Property history: There are currently 16 vertical wells covering approx. 1900 acres with solid results for 20 years (drilled with no seismic and older technology). Eric Johnson consulting with 30 years knowledge of the area has mapped 5 new wells that is ready to drill (4vertical/1horiz) and will work with the company full-time to develop the area. ADVANTAGES ● Within a proven, prolific area of production in Montana (Kevin-Sunburst Dome - 1000 sq miles) which has thus far produced over 130 million barrels oil and 150 billion cf gas ● 9 month drill season - easy to navigate open wheat fields ● Up to 8 Payzones - Targeting Three Forks, Nisku, Lodgepole, and Madisondepths range from - 600 – 3200 ft ● No water flooding- gas dry zones Horizontal drilling candidate ● Estimated 100 wells per 8000 acres / ability to drill 230 vertical wells conservatively ● Will use operating and drilling crews withexperience in the area ● Ability to ramp-up production with multiple crews ● Additional property earmarked for acquisition - 30,000 acres adjacent to the 37,000 - Lease and seismic will cost approx $5Million - 10,000 acres available in Thomas County, KS - proven zone – requires seismic - 10,000 acres available in Ford County, KS - proven zone - requires seismic - 5,000 acres NE Colorado - 2D + 3D seismic complete Section 5.06 -Change in Shell Company Status The Company was a public reporting “shell company,” as defined in Rule 12b-2 of theSecuritiesExchangeAct of 1934,as amended. It is the determination of management that at the closing of the Exchange Agreement, Jett Rink became a wholly-owned subsidiary of the Company and the Company acquired the business and operations of Jett Rink and the Company ceased to be a “shell company”. On July 29, 2010, UTEC, Inc., a Nevada corporation (the “Company”), entered into an Exchange Agreement (the “Exchange Agreement”) with Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”) and Bill Herndon, the sole member of Jett Rink, pursuant to which the Company agreed to acquire from Bill Herndon all of the membership interest in Jett Rink in exchange for approximately 10,000,000 shares of the Company’s Common Stock.Jett Rink is involved in the business relating to the exploration, development and production of oil and gas in the United States. The Exchange Agreement contains customary representations, warranties, and conditions to closing. The closing of the Exchange Agreement is subject to the satisfaction of certain pre-closing conditions, including (i) changing the name of the Company to “Tiger Oil and Energy, Inc.,” (ii) the cancellation of all of the 4,650,000 outstanding options that have been granted to the Company’s key employees, consultants, officers and directors pursuant to the Company’s non-qualified stock option plan, and (iii) completion of audited financial statements of Jett Rink, among others. On August 16, 2010, UTEC, Inc., a Nevada corporation (the “Company”), entered into a First Amendment to Exchange Agreement with Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”), and Bill Herndon, the sole member of Jett Rink, whereby the Exchange Agreement dated July 29, 2010 (the “Exchange Agreement”) was amended by deleting Section 5.03(h) with respect to the Company’s name change to “Tiger Energy, Inc.” as a condition to closing of the Exchange Agreement. On September 14, 2010, an addendum to the Exchange Agreement was signed to delete Section 5.03(j) from the Exchange Agreement and the Amendment thereto in its entirety. On October 29 , 2010, Tiger Oil and Energy, Inc. (formerly UTEC) closed its Exchange Agreement with Jet Rink Oil, LLC, making Jet Rink Oil a wholly owned subsidiary of Tiger Oil and Energy.The officers of Tiger immediately prior to the Effective Time are the officers of Tiger as of and after the Effective Time, and each of them shall hold office until their respective successor is elected and qualified, or until their earlier resignation or removal.The directors of Tiger immediately prior to the Effective Time are the directors of Tiger as of and after the Effective Time, and each of them shall hold office until their respective successor is elected and qualified, or until their earlier resignation or removal. Over the past year we’ve structured an oil and gas exploration project located in the mid-upper region of Montana where there is a sizeable amount of oil. The Bakkan formation is on the property, with focus on Three Forks and Nisku that is prevalent from Montana throughout the Dakotas – there are up to 8 payzones. The Energy Department forecasts a 1.8 percent increase in 2010 to as much as 4.3 billion barrels of recoverable oil in North Dakota and Montana. Tiger Oil and Energy, Inc. Risk Factors You should carefully consider the risks described below together with all of the other information included in our public filings before making an investment decision with regard to our securities.The statements contained in or incorporated into this document that are not historic facts are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by forward-looking statements.If any of the followingevents described in theserisk factorsactually occurs, our business, financial condition or results of operations could be harmed.In that case, the trading price of our Common Stock could decline, and you may lose all or part of your investment. Risks Related to our Business and Industry The duration or severity of the current global economic downturn and disruptions in the financial markets, and their impact on us, are uncertain. The oil and gas industries generally are highly cyclical, with prices subject to worldwide market forces of supply and demand and other influences.The recent global economic downturn, coupled with the global financial and credit market disruptions, have had a historic negative impact on the oil and gas industry.These events have contributed to an unprecedented decline in crude oiland natural gas prices, weak end markets, a sharp drop in demand, increased global inventories, and higher costs of borrowing and/or diminished credit availability.While we believe that the long-term prospects for oil and gas remain bright, we are unable to predict the duration or severity of the current global economic and financial crisis.There can be no assurance that any actions we may take in response to further deterioration in economic and financial conditions will be sufficient.A protracted continuation or worsening of the global economic downturn or disruptions in the financial markets could have a material adverse effect on our business, financial condition or results of operations. Our limited operating history may not serve as an adequate basis to judge our future prospects and results of operations. We have a limited operating history in the oil and gas industry. As such, our historical operating results may not provide a meaningful basis for evaluating our business, financial performance and prospects. We may not be able to achieve a similar growth rate in future periods. Accordingly, you should not rely on our results of operations for any prior periods as an indication of our future performance. Our success is significantly dependent on meeting business objectives. Our operations will be subject to all the risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of a significant operating history. We may be unable to locate recoverable resources or operate on a profitable basis. If our business plan is not successful, and we are not able to operate profitably, investors may lose some or all of their investment in our company. We have incurred losses in prior periods and may incur losses in the future. We have incurred net losses in prior periods. No assurance can be given that we can achieve or sustain profitability on a quarterly or annual basis in the future. Our operations are subject to the risks and competition inherent in the establishment of a business enterprise. There can be no assurance that future operations will be profitable. We may not achieve our business objectives and the failure to achieve such goals would have an adverse impact on us. If we are unable to obtain additional funding our business operations will be harmed and if we do obtain additional financing our then existing stockholders may suffer substantial dilution. We will need to obtain additional financing in order to complete our business plan.Our business plan calls for significant expenses in connection with our exploration activities. Furthermore, if our exploration program is successful in discovering commercially exploitable reserves of valuable resources, we will require additional funds in order to begin commercial production.Obtaining additional financing will be subject to market conditions, industry trends, investor sentiment and investor acceptance of our business plan and management. These factors may make the timing, amount, terms and conditions of additional financing unattractive or unavailable to us. If we are not successful in achieving financing in the amount necessary to further our operations, implementation of our business plan may fail or be delayed. If we are unsuccessful in obtaining additional financing when we need it, our business may fail before we ever become profitable and our stockholders may lose their entire investment. Our auditors have expressed substantial doubt about our ability to continue as a going concern. Our auditors’ report on our March 31, 2010 financial statements expressed an opinion that the Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern and that the ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable.These conditions raise substantial doubt about our ability to continue as a going concern.If we do not obtain additional funds there is the distinct possibility that we will no longer be a going concern and will cease operation which means any persons purchasing shares will loss their entire investment in our Company. We may not be able to achieve our financial projections which may have an adverse effect on our business objectives and stock price. The operating and financial information contained in any projected financial data that may have been furnished to investors have been prepared by management of the Company based upon its goals and objectives for the future performance and various assumptions concerning future phenomena.In addition, the Company’s projected results are dependent on the successful implementation of management’s business and growth strategies and are based on hypothetical assumptions and events over which the Company has only partial or no control.While management believes that its goals and objectives are reasonable and achievable, no assurance can be given that they will be realized.The selection of assumptions underlying the projected information required the exercise of judgment by, and represent the opinions and beliefs of, the Company’s management.Others may have different opinions and beliefs.In addition, the projections have not been compiled, reviewed or examined by any independent public accountants and were not prepared with a view to public disclosure or compliance with published guidelines of the Securities and Exchange Commission or with the guidelines established by the American Institute of Certified Public Accountants regarding projections.Moreover, the Company’s projections are subject to uncertainty due to the effects that economic, legislative, political or other changes may have on future events.Changes in the facts or circumstances underlying such assumptions could materially and adversely affect the projections.To the extent assumed events do not materialize, actual results may vary substantially from the projected results.As a result, no assurance can be given that the Company will achieve the operating or financial results set forth in its financial projections and, accordingly, investors are cautioned about placing undue reliance thereon. Competition in the oil and gas industry is highly competitive and there is no assurance that we will be successful in acquiring viable leases. The oil and gas industry is intensely competitive.We compete with numerous individuals and companies, including many major oil and gas companies which have substantially greater technical, financial and operational resources and staffs.Accordingly, there is a high degree of competition for desirable oil and gas leases, suitable properties for drilling operations and necessary drilling equipment, as well as for access to funds.We cannot predict if the necessary funds can be raised or that any projected work will be completed. Oil and gas exploration are highly speculative ventures and it is highly probable that no reserves will be discovered and any funds spent on exploration will be lost. Drilling for oil and gas involves numerous risks, including the risk that we will not encounter commercially productive oil reservoirs. The wells we drill or participate in may not be productive and we may not recover all or any portion of our investment in those wells. The seismic data and other technologies we use do not allow us to know conclusively prior to drilling a well that crude is present or may be produced economically. The costs of drilling, completing and operating wells are often uncertain, and drilling operations may be curtailed, delayed or canceled as a result of a variety of factors including, but not limited to: ● unexpected drilling conditions; ● pressure or irregularities in formations; ● equipment failures or accidents; ● mechanical difficulties, such as lost or stuck oil field drilling and service tools; ● fires, explosions, blowouts and surface cratering; ● uncontrollable flows of oil and formation water; ● environmental hazards, such as oil spills, pipeline ruptures and discharges of toxic gases; ● other adverse weather conditions;and ● increase in the cost of, or shortages or delays in the availability of, drilling rigs and equipment. Certain future drilling activities may not be successful and, if unsuccessful, this failure could have an adverse effect on our future results of operations and financial condition. While all drilling, whether developmental or exploratory, involves these risks, exploratory drilling involves greater risks of dry holes or failure to find commercial quantities of hydrocarbons. Our future operating revenue is dependent upon the performance of our leased properties. Our future operating revenue depends upon our ability to profitably operate our existing leased properties by drilling and completing wells that produce commercial quantities of oil and gas and our ability to expand our operations through the successful implementation of our plans to explore, acquire and develop additional properties. The successful development of oil and gas properties requires an assessment of potential recoverable reserves, future oil and gas prices, operating costs, potential environmental and other liabilities and other factors.Such assessments are necessarily inexact.No assurance can be given that we can produce sufficient revenue to operate our existing properties or acquire additional oil and gas producing properties and leases.We may not discover or successfully produce any recoverable reserves in the future, or we may not be able to make a profit from the reserves that we may discover.In the event that we are unable to produce sufficient operating revenue to fund our future operations, we will be forced to seek additional, third-party funding, if such funding can be obtained.Such options would possibly include debt financing, sale of equity interests in our Company, joint venture arrangements, or the sale of oil and gas interests.If we are unable to secure such financing on a timely basis, we could be required to delay or scale back our operations.If such unavailability of funds continued for an extended period of time, this could result in the termination of our operations and the loss of an investor’s entire investment. The unavailability or high cost of drilling rigs, equipment, supplies, personnel and oil field services could adversely affect our ability to execute our exploration and development plans on a timely basis and within our budget. Our industry is cyclical and, from time to time, there is a shortage of drilling rigs, equipment, supplies or qualified personnel.During these periods, the costs and delivery times of rigs, equipment and supplies are substantially greater.In addition, the demand for, and wage rates of, qualified drilling rig crews rise as the number of active rigs in service increases.As a result of increasing levels of exploration and production in response to strong prices of oil and natural gas, the demand for oilfield services and equipment has risen, and the costs of these services and equipment are increasing.If the unavailability or high cost of drilling rigs, equipment, supplies or qualified personnel were particularly severe in areas where we operate, we could be materially and adversely affected. Market factors in the oil and gas business are out of our control and so we may not be able to profitably sell any reserves that we find. The potential profitability of oil and gas properties is dependent upon many factors beyond our control.For instance, world prices and markets for oil and gas are unpredictable, highly volatile, potentially subject to governmental fixing, pegging, controls or any combination of these and other factors, and respond to changes in domestic, international, political, social and economic environments.Additionally, due to worldwide economic uncertainty, the availability and cost of funds for production and other expenses have become increasingly difficult, if not impossible, to project.These changes and events may materially affect our future financial performance. These factors cannot be accurately predicted and the combination of these factors may result in our Company not receiving an adequate return on invested capital. If we are unable to hire and retain key personnel, we may not be able to implement our business plan and our business will fail. We will compete with other exploration companies in the recruitment and retention ofqualified managerial and technical employees.Our success will be largelydependent upon our ability to hire highly qualified personnel.This isparticularly true in highly technical businesses such as oil or gas exploration.These individuals may be in high demand and we may not be able to attract thestaff we need.In addition, we may not be able to afford the high salaries andfees demanded by qualified personnel, or may lose such employees after they arehired.If weare unable to hire key personnel when needed, our exploration program may beslowed down or suspended. We depend on the skill, ability and decisions of third party operators to a significant extent which could have a material effect on our operations. The success of the drilling, development and production of the properties in which we have or expect to have a working interest is substantially dependent upon the decisions of such third-party operators and their diligence to comply with various laws, rules and regulations affecting such properties.The failure of any third-party operator to make decisions, perform their services, discharge their obligations, deal with regulatory agencies, and comply with laws, rules and regulations, including environmental laws and regulations in a proper manner with respect to properties in which we have an interest could result in material adverse consequences to our interest in such properties, including substantial penalties and compliance costs.Such adverse consequences could result in substantial liabilities to us or reduce the value of our properties, which could negatively affect our results of operations. Our operations involve substantial costs and are subject to various economic risks. Our operations are subject to the economic risks typically associated with exploration, development and production activities, including the necessity of significant expenditures to locate and acquire producing properties and to drill exploratory wells.The cost and length of time necessary to produce any reserves may be such that it will not be economically viable.In conducting exploration and development activities, the presence of unanticipated pressure or irregularities in formations, miscalculations or accidents may cause our exploration, development and production activities to be unsuccessful.In addition, the cost and timing of drilling, completing and operating wells is often uncertain.We also face the risk that the resources located may be less than anticipated, that we will not have sufficient funds to successfully extract such resources, that we will not be able to market the resources due to a lack of a market and that fluctuations in market prices will make development of those leases uneconomical.This could result in a total loss of our investment. Title to the properties in which we have an interest may be impaired by title defects. No assurance can be given that we will not suffer a monetary loss from title defects or title failure.Additionally, undeveloped acreage has greater risk of title defects than developed acreage.If there are any title defects or defects in assignment of leasehold rights in properties in which we hold an interest, we will suffer a financial loss. We are subject to risks arising from the failure to fully identify potential problems related to acquired reserves or to properly estimate those reserves. Although we perform a review of the acquired properties that we believe is consistent with industry practices, such reviews are inherently incomplete.It generally is not feasible to review in depth every individual property involved in each acquisition.Ordinarily, we will focus our review efforts on the higher-value properties and will sample the remainder, and depend on the representations of previous owners.However, even a detailed review of records and properties may not necessarily reveal existing or potential problems, nor will it permit a buyer to become sufficiently familiar with the properties to assess fully their deficiencies and potential.Inspections may not always be performed on every well, and environmental problems, such as ground water contamination, are not necessarily observable even when an inspection is undertaken.Even when problems are identified, we often assume certain environmental and other risks and liabilities in connection with acquired properties.There are numerous uncertainties inherent in estimating quantities of proved oil reserves and actual future production rates and associated costs with respect to acquired properties, and actual results may vary substantially from those assumed in the estimates. A substantial or extended decline in oil and gas prices may adversely affect our business, financial condition, cash flow, liquidity or results of operations as well as our ability to meet our capital expenditure obligations and financial commitments to implement our business plan. Any revenues, cash flow, profitability and future rate of growth we achieve will be greatly dependent upon prevailing prices for oil and gas.Our ability to maintain or increase our borrowing capacity and to obtain additional capital on attractive terms is also expected to be dependent on oil and gas prices.Historically, oil and gas prices and markets have been volatile and are likely to continue to be volatile in the future.Prices for oil and gas are subject to potentially wide fluctuations in response to relatively minor changes in supply of and demand for oil and gas, market uncertainty, and a variety of additional factors beyond our control.Those factors include: ● the domestic and foreign supply of oil and natural gas; ● the ability of members of the Organization of Petroleum Exporting Countries and other producing countries to agree upon and maintain oil prices and production levels; ● political instability, armed conflict or terrorist attacks, whether or not in oil or natural gas producing regions; ● the level of consumer product demand; ● the growth of consumer product demand in emerging markets, such as China and India; ● weather conditions, including hurricanes and other natural occurrences that affect the supply and/or demand of oil and natural gas; ● domestic and foreign governmental regulations and other actions; ● the price and availability of alternative fuels; ● the price of foreign imports; ● the availability of liquid natural gas imports; and ● worldwide economic conditions. These external factors and the volatile nature of the energy markets make it difficult to estimate future prices of oil and natural gas.Lower oil and natural gas prices may not only decrease our revenues on a per unit basis, but may also reduce the amount of oil we can produce economically, if any.A substantial or extended decline in oil and natural gas prices may materially affect our future business, financial condition, results of operations, liquidity and borrowing capacity.While our revenues may increase if prevailing oil and gas prices increase significantly, exploration and production costs and acquisition costs for additional properties and reserves may also increase. Current and future governmental and environmental regulations could adversely affect our business. Our business is subject to federal, state and local laws and regulations on taxation, the exploration for and development, production and marketing and safety matters. Many laws and regulations require drilling permits and govern the spacing of wells, rates of production, prevention of waste, unitization and pooling of properties and other matters. These laws and regulations have increased the costs of planning, designing, drilling, installing, operating and abandoning our oil wells and other facilities. In addition, these laws and regulations, and any others that are passed by the jurisdictions where we have production, could limit the total number of wells drilled or the allowable production from successful wells, which could limit our revenues. Our operations are also subject to complex environmental laws and regulations adopted by the various jurisdictions in which we have or expect to have operations. We could incur liability to governments or third parties for any unlawful discharge of pollutants into the air, soil or water, including responsibility for remedial costs. We could potentially discharge these materials into the environment in any of the following ways: ● from a well or drilling equipment at a drill site; ● from gathering systems, pipelines, transportation facilities and storage tanks; ● damage to oil wells resulting from accidents during normal operations; and ● blowouts, cratering and explosions. Because the requirements imposed by laws and regulations are frequently changed, no assurance can be given that laws and regulations enacted in the future, including changes to existing laws and regulations, will not adversely affect our business. In addition, because we acquire interests in properties that have been operated in the past by others, we may be liable for environmental damage caused by the former operators. We are subject to new corporate governance and internal control reporting requirements, and our costs related to compliance with, or our failure to comply with existing and future requirements, could adversely affect our business. We may face new corporate governance requirements under the Sarbanes-Oxley Act of 2002, as well as new rules and regulations subsequently adopted by the Securities and Exchange Commission and the Public Company Accounting Oversight Board. These laws, rules and regulations continue to evolve and may become increasingly stringent in the future.We are required to evaluate our internal control over financial reporting under Section 404 of the Sarbanes-Oxley Act of 2002 (“Section 404”).We strive to continuously evaluate and improve our control structure to help ensure that we comply with Section 404 of the Sarbanes-Oxley Act.The financial cost of compliance with these laws, rules and regulations is expected to remain substantial. No assurance can be given that we will be able to fully comply with these laws, rules and regulations that address corporate governance, internal control reporting and similar matters.Failure to comply with these laws, rules and regulations could materially adversely affect our reputation, financial condition and the value of our securities. Tiger Oil and Energy, Inc. Business The objective is to acquire the lease and drill wells on 37,000 acres of prolific, oil producing land that covers a 1000 square-mile area called the Kevin-Sunburst Dome. Of the 37,000 acres, 25,000 have 3D seismic (12,000 will have seismic completed next few years). The Kevin Dome produced over 130 million barrels of oil and 150 billion cf gas. Depth will not have to exceed 3200 feet, with ability to drill both vertical and horizontal wells. We believe after reviewing multiple opportunities, the property will garner results to which our shareholders will benefit significantly as the company performs.The geophysicist is calculating 800,000 barrels per 640 acres or 60M / 30Million conservatively - $2Billion @ 70 barrel. Each vertical will cost in the neighborhood of $300,000 and $900,000 per horizontal. There is potential to drill up to 100 vertical wells per 8000 acres (460/$138Million – 230 conservatively/$69M to drill). We are a working interest partner on the project and have provided historical production numbers and are evaluating additional drilling opportunities on this lease along with other projects. No detailed time-line is available as of now. The company can also look to farm-out a portion of the land and retain a royalty. There is opportunity to acquire an additional 30,000 acre lease adjacent to the property, and shoot seismic for a cost of approximately $5M.This could add another 375 wells / 187 wells conservatively - $56M to drill. Property history: There are currently 16 vertical wells covering approx. 1900 acres with solid results for 20 years (drilled with no seismic and older technology). Eric Johnson consulting with 30 years knowledge of the area has mapped 5 new wells that is ready to drill (4vertical/1horiz) and will work with the company full-time to develop the area. ADVANTAGES Within a proven, prolific area of production in Montana (Kevin-Sunburst Dome - 1000 sq miles) which has thus far produced over 130 million barrels oil and 150 billion cf gas 9 month drill season - easy to navigate open wheat fields Up to 8 Payzones - Targeting Three Forks, Nisku, Lodgepole, and Madisondepths range from - 600 – 3200 ft No water flooding - gas dry zones Horizontal drilling candidate Estimated 100 wells per 8000 acres / ability to drill 230 vertical wells conservatively Will use operating and drilling crews withexperience in the area Ability to ramp-up production with multiple crews Additional property earmarked for acquisition - 30,000 acres adjacent to the 37,000 - Lease and seismic will cost approx $5Million - 10,000 acres available in Thomas County, KS - proven zone – requires seismic - 10,000 acres available in Ford County, KS - proven zone - requires seismic - 5,000 acres NE Colorado - 2D + 3D seismic complete Legal Proceedings There are no material pending legal proceedings, other than ordinary routine litigation incidental to the business, to which the registrant or any of its subsidiaries is a party or of which any of their property is the subject Market Price of and Dividends on the Registrant's Common Equity and Related Stockholder Matters The Company’s common stock trades on the Over-The-Counter Bulletin Board (OTC:BB) under the symbol TGRO. The following table shows the high and low trading prices for the past two years. 2009 2010 High Low High Low Qtr 1 0.20 0.01 0.01 0.05 Qtr 2 0.01 0.01 0.01 0.05 Qtr 3 0.01 0.01 0.01 0.05 Qtr 4 0.01 0.01 0.05 0.25 We did not make any dividend payments during the fiscal years ended December 31, 2010 or 2009 and have no plans to pay dividends in the foreseeable future. We did not repurchase any shares of our common stock during the fiscal year ended December 31, 2010 or 2009. Transfer Agent: Empire Stock Transfer Co., 1859 Whitney Mesa Dr., Henderson, NV 89014 The Company did not make any repurchases of its securities during the year ended December 31, 2010. Description of Registrant's Securities Authorized and Issued Stock Number of Shares at Nov. 22, 2010 Title of Class Authorized Outstanding Common stock, $0.001 par value per share 74,000,000 44,118,159 Preferred stock, $0.001 par value per share 1,000,000 42,013 Common stock Dividends. Each share of common stock is entitled to receive an equal dividend, if one is declared, which is unlikely. We have never paid dividends on our common stock and do not intend to do so in the foreseeable future. We intend to retain any future earnings to finance our growth. See Risk Factors. Liquidation. If our company is liquidated, any assets that remain after the creditors are paid, and the owners of preferred stock receive any liquidation preferences, will be distributed to the owners of our common stock pro-rata. Voting Rights. Each share of our common stock entitles the owner to one vote. There is no cumulative voting. A simple majority can elect all of the directors at a given meeting and the minority would not be able to elect any directors at that meeting. Preemptive Rights. Owners of our common stock have no preemptive rights. We may sell shares of our common stock to third parties without first offering it to current stockholders. Redemption Rights. We do not have the right to buy back shares of our common stock except in extraordinary transactions such as mergers and court approved bankruptcy reorganizations. Owners of our common stock do not ordinarily have the right to require us to buy their common stock. We do not have a sinking fund to provide assets for any buy back. Conversion Rights. Shares of our common stock cannot be converted into any other kind of stock except in extraordinary transactions, such as mergers and court approved bankruptcy reorganizations. Nevada Anti-Takeover Laws Some features of the Nevada Revised Statutes (NRS), which are further described below, may have the effect of deterring third parties from making takeover bids for control of our company or may be used to hinder or delay a takeover bid. This would decrease the chance that our stockholders would realize a premium over market price for their shares of common stock as a result of a takeover bid. Acquisition of Controlling Interest. The Nevada Revised Statutes contain a provision governing Acquisition of Controlling Interest. This law provides generally that any person or entity that acquires 20% or more of the outstanding voting shares of a publicly-held Nevada corporation in the secondary public or private market may be denied voting rights with respect to the acquired shares, unless a majority of the disinterested stockholders of the corporation elects to restore such voting rights in whole or in part. The control share acquisition act provides that a person or entity acquires control shares whenever it acquires shares that, but for the operation of the control share acquisition act, would bring its voting power within any of the following three ranges: a) 20 to 33 1/3%, b) 33 1/3 to 50%, or c) more than 50%. A control share acquisition is generally defined as the direct or indirect acquisition of either ownership or voting power associated with issued and outstanding control shares. The stockholders or board of directors of a corporation may elect to exempt the stock of the corporation from the provisions of the control share acquisition act through adoption of a provision to that effect in the articles of incorporation or bylaws of the corporation. Our articles of incorporation and bylaws do not exempt our common stock from the control share acquisition act. The control share acquisition act is applicable only to shares of “Issuing Corporations” as defined by the act. An “Issuing Corporation” is a Nevada corporation, which: a) has 200 or more stockholders, with at least 100 of such stockholders being both stockholders of record and residents of Nevada; and b) does business in Nevada directly or through an affiliated corporation. At this time, we do not have 100 stockholders of record resident of Nevada nor do we do business in Nevada directly or through an affiliated corporation. Therefore, the provisions of the control share acquisition act do not apply to acquisitions of our shares and will not until such time as these requirements have been met. At such time as they may apply to us, the provisions of the control share acquisition act may discourage companies or persons interested in acquiring a significant interest in or control of our company, regardless of whether such acquisition may be in the interest of our stockholders. Combination with Interested Stockholder. The Nevada Combination with Interested Stockholders Statute may also have an effect of delaying or making it more difficult to effect a change in control of our company. This statute prevents an interested stockholder and a resident domestic Nevada corporation from entering into a combination, unless certain conditions are met. The statute defines combination to include any merger or consolidation with an interested stockholder, or any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions with an interested stockholder having: a) an aggregate market value equal to 5 percent or more of the aggregate market value of the assets of the corporation; b) an aggregate market value equal to 5 percent or more of the aggregate market value of all outstanding shares of the corporation; or c) representing 10 percent or more of the earning power or net income of the corporation. An interested stockholder means the beneficial owner of 10 percent or more of the voting shares of a resident domestic corporation, or an affiliate or associate thereof. A corporation affected by the statute may not engage in a combination within three years after the interested stockholder acquires its shares unless the combination or purchase is approved by the board of directors before the interested stockholder acquired such shares. If approval is not obtained, then after the expiration of the three -year period, the business combination may be consummated with the approval of the board of directors or a majority of the voting power held by disinterested stockholders, or if the consideration to be paid by the interested stockholder is at least equal to the highest of: a) the highest price per share paid by the interested stockholder within the three years immediately preceding the date of the announcement of the combination or in the transaction in which he became an interested stockholder, whichever is higher; b) the market value per common share on the date of announcement of the combination or the date the interested stockholder acquired the shares, whichever is higher; or c) if higher for the holders of preferred stock, the highest liquidation value of the preferred stock. Limitations on Stockholder Actions Chapter 78 of the Nevada Revised Statutes ("NRS") provides that a corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation) by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding if he is not liable pursuant to NRS Section 78.138 or acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. NRS Chapter 78 further provides that a corporation similarly may indemnify any such person serving in any such capacity who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a director, officer, employee or agent of the corporation or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorneys' fees) actually and reasonably incurred in connection with the defense or settlement of such action or suit if he is not liable pursuant to NRS Section 78.138 or acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation and except that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation unless and only to the extent that the court or other court of competent jurisdiction in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all of the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the court or other court of competent jurisdiction shall deem proper. Our bylaws provide that it may indemnify its officers, directors, agents and any other persons to the fullest extent permitted by the NRS. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities On July 29, 2010, UTEC, Inc., a Nevada corporation (the “ Company ”), entered into an Exchange Agreement (the “ Exchange Agreement ”) with Jett Rink Oil, LLC, a Kansas limited liability company (“ Jett Rink ”) and Bill Herndon, the sole member of Jett Rink, pursuant to which the Company agreed to acquire from Bill Herndon all of the membership interest in Jett Rink in exchange for approximately 10,000,000 shares of the Company’s Common Stock.Jett Rink is involved in the business relating to the exploration, development and production of oil and gas in the United States. Utec, Inc. formed Tiger Oil and Energy, Inc. as a wholly owned subsidiary on August 20, 2010.Tiger Oil and Energy, Inc. had no operations, business plan or activity of any kind. At the closing of the Exchange Agreement, Jett Rink became a wholly-owned subsidiary of the Company and the Company acquired the business and operations of Jett Rink. The Exchange Agreement contains customary representations, warranties, and conditions to closing. The closing of the Exchange Agreement is subject to the satisfaction of certain pre-closing conditions, including (i) changing the name of the Company to “Tiger Oil and Energy, Inc.,” (ii) the cancellation of all of the 4,650,000 outstanding options that have been granted to the Company’s key employees, consultants, officers and directors pursuant to the Company’s non-qualified stock option plan, and (iii) completion of audited financial statements of Jett Rink, among others. On August 16, 2010, UTEC, Inc., a Nevada corporation (the “ Company ”), entered into a First Amendment to Exchange Agreement with Jett Rink Oil, LLC, a Kansas limited liability company (“ Jett Rink ”), and Bill Herndon, the sole member of Jett Rink, whereby the Exchange Agreement dated July 29, 2010 (the “ Exchange Agreement ”) was amended by deleting Section 5.03(h) with respect to the Company’s name change to “Tiger Energy, Inc.” as a condition to closing of the Exchange Agreement. On September 14, 2010, an addendum to the Exchange Agreement was signed to delete Section 5.03(j) from the Exchange Agreement and the Amendment thereto in its entirety. On October 29, 2010, Tiger Oil and Energy, Inc. (formerly UTEC) closed its Exchange Agreement with Jet Rink Oil, LLC, making Jet Rink Oil a wholly owned subsidiary of Tiger Oil and Energy. Indemnification of Directors and Officers Our bylaws contain provisions which require that the company indemnify its officers, directors, employees and agents, in substantially the same language as Section 78.7502 of the Nevada Revised Statutes. Article 12 of the Company’s Articles of Incorporation provides for the Company’s ability to indemnify it’s officers, directors, employees and agents, subject to the limitations provided in Nevada Revised Statutes 78.7502, for expenses actually and reasonably incurred. No indemnification shall be made if the proposed party has been adjudged to be liable to the company or where the matter was settled without court approval. Indemnification must be made upon a determination by a majority of the uninterested Board, and if not available, by the shareholders or by a court of competent jurisdiction. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with (i) our audited financial statements as of September 30, 2009 that appear elsewhere in this 8K. This 8K contains certain forward-looking statements and our future operating results could differ materially from those discussed herein. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We disclaim any obligation to update any such factors or to announce publicly the results of any revisions of the forward -looking statements contained herein to reflect future events or developments. For information regarding risk factors that could have a material adverse effect on our business, refer to the Risk Factors section. Going Concern The future of our company is dependent upon its ability to obtain financing and upon future profitable operations from the sale of products and services through our websites. Management has plans to seek additional capital through a private placement and public offering of its common stock, if necessary. Our auditors have expressed a going concern opinion because uncertainties raise doubts about the Issuers ability to continue as a going concern. Plan of Operation Background The Company has recently consummated a voluntary share exchange transaction between the Company on one hand and Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”) and Bill Herndon, the sole member of Jett Rink, on the other hand, pursuant to which the Company has acquired from Bill Herndon all of the membership interest in Jett Rink in exchange for approximately 10,000,000 shares of the Company’s Common Stock and Jett Rink has become a wholly-owned subsidiary of the Company. Corporate Overview Unless otherwise indicated, in this 8K, references to “we,” “our,” “us,” the “Company,” “TGRO” refer to Tiger Oil and Energy, Inc., a Nevada corporation (formerly UTEC, Inc.) and Jett Rink which became a wholly owned subsidiary October 29, 2010 after the closing of the voluntary share exchange transaction described aboveThe Company intends to focus on the exploration, development and production of oil and gas in the United States. The Company owns interests in two oil and gas wells (Shilo Projects described below) for approximately 50 acres located in Creek County, State of Oklahoma, together with any personal property and lease equipment located thereon. Business Strategy The Company’s business strategy is to actively explore and develop numerous projects in Kansas, Oklahoma, and Montana including the Shilo Projects described below.Furthermore, the Company’s prominent and coherent management team is constantly seeking out and evaluating new business opportunities. Additionally the Company intends to participate in the oil and gas leases acquired by Black Hawk Exploration (“BHWX”) covering approximately 2,553 gross acres of land in Cowley County, Kansas, and, BHWX and Tiger Oil and Gas LLC (“Tiger LLC”) , agreed to jointly acquire, own, sell, explore, develop, and operate oil and gas leases within the Cowly County KS (“ the Prospect Area”).BHWX owns 100% of the 2.553 gross acre leases within the Prospect Area and has an undivided eighty-one and one-half percent (81.5%) working interest in and to the oil and gas leases Any other oil and gas leases acquired by Tiger LLC within the Prospect Area in excess of 2,073 net mineral acres shall be sold to BHWX and our Company (“the Purchasers”) not to exceed $73.81 per acre acquisition cost. Tiger Oil and Energy has not participated in the development of the 2,553 gross acres owned by Black Hawk Exploration at this time. Tiger LLC shall be the Operator of the oil and gas leases within the Prospect Area pursuant to an AAPL Form 610-1989 Model Form Operating Agreement (the “JOA”) which shall be executed by the BHWX Tiger LLC and our Company. BHWX will pay our company a $40,000 commission for negotiating acquisition costs associated with the above referenced lease in Cowley County, Kansas. The lease acquisition includes 100% interest free and clear in one shut-in oil/gas well, the #1 Baker, located on the Keith Baker lease. TGRO (our Company) can earn an 80% net revenue in 10 wells drilled in the oil and gas leases referenced above, after a new exploratory drill program, designated New Well #2, investment of $400,000 by TGRO. By investing $400,000 in any drill program in the Prospect Area, TGRO will earn a 40% working interest in the # 1 Baker well. BHWX has the option to invest in each additional new well drilled by TGRO, the cost associated with this is based on an authority for expenditure (AFE) estimated at $400,000 per new well. BHWX can take up to a additional 30% working interest in each well drilled by TGRO in the above referenced leases, BHWX total investment not to exceed $120,000 per well. If BHWX elects to drill a new well within the above referenced acreage TGRO has the option to take a 50% working interest by depositing $120,000 with BHWX 10 days prior to drilling and an additional $60,000, 10 days prior to completion of the well. TGRO has an option to participate and earn a 40% net revenue interest on any well BHWX reworks on the Prospect Area by depositing $50,000 per well prior to drilling and an additional sum equal to 50% ofthe total costs, 5 days prior to estimated completion or abandonment of the well. Any funds not expensed will be returned to TGRO with-in 10 days of final statement. .All drill programs are subject to Tiger Oil and Energy raising sufficient funds to meet its obligations to participate with Black Hawk Exploration in drill programs in the Prospect Area. Tiger has no financial commitments for funding at this time. The Company will need to raise a minimum of $175,000 in equity or debt to meet these obligations to advance their initial drill plans.Tiger will commence its exploration plans in the 2 nd quarter of 2011 if funding is successful. BHWX has agreed to bear and pay for 100% of the approved costs and expenses incurred by Tiger LLC in connection with the re-work of #1 Baker and test and equip, if needed, a Salt Water Distribution Well (SWDW) located within the leased acreage. As referenced above TGRO will be responsible for paying 100% of thewell #2 drilling and completion if successful, if not successful TGRO will be responsible to pay for plugging of the proposed well.The purchasers will have the option to participate in additional acreage positions located in Cowley County by paying their proportionate share of all new acquisition costs, which is to be conducted on leases within Cowley County. All other costs incurred in connection with the exploration, development and operation of the oil and gas leases within the Prospect Area shall be borne and paid in accordance with the JOA and the respective interests of the parties in the leases. Liquidity and Capital Resources As of September 30, 2010, we had $378 in current assets, consisting of $378 in cash, compared to $9,453 in current assets at December 31, 2009, which consisted of cash of $9,453.Current liabilities at September 30, 2010, totaled $246,249 compared to $631,491 at December 31, 2009. The current liabilities at September 30, 2010 consisted of accounts payable and accrued expenses of $122,445, accounts payable to related parties in the amount of $99,666, loans payable of $15,240 and a derivative liability of $8,898.At December 31, 2009 the current liabilities consisted of accounts payable and accrued expenses of $350,716, accrued salaries of $200,000, accounts payable to related parties in the amount of $80,535, and loans payable of $240. We have no material commitments for the next twelve months, aside from salaries and rent on our primary office space. We will however require additional capital to meet our liquidity needs. Currently, the Company has determined that its anticipated monthly cash flow needs should not exceed of $20,000 per month for the first 6 months of 2011. Expenses are expected to increase in the second half of 2011 due to a projected need to increase personnel. Unanticipated costs and expenses or the inability to generate revenues could require additional financing, which would be sought through bank borrowings, equity or debt financing, or asset sales. To the extent financing is not available, the Company may not be able to, or may be delayed in, developing its services and meeting its obligations. The Company will continue to evaluate its projected expenditures relative to its available cash and to evaluate additional means of financing in order to satisfy its working capital and other cash requirements Results of Operations for the Nine Months Ended September 30, 2010 and 2009 Revenues Revenues from continuing operations for the three and nine-month periods ended September 30, 2010 and 2009 were $-0. The Company divested all assets that generated revenue in the second quarter of 2009 as part of the sale of the legacy business.These operations are classified as discontinued in the Company’s financial statements. Expenses Expenses from continuing operations for the nine month period ended September 30, 2010 and 2009 were $133,647 and $246,222.The majority of the remaining expenses are composed of $83,333 and $100,000 in compensation to officers of the Company for the nine months ended September 30, 2010 and 2009, respectively. Discontinued Operations In April 2009, the Company sold its commercial explosives development, analysis, testing and manufacturing business (“Legacy Business”) in a non-cash transaction to a related party in exchange for stock in the Company totaling 22,500,000 shares.The stock was cancelled in July of 2009. A breakdown of the loss associated with the discontinued is presented in the table below. Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 Income - Cost of Goods Sold - Operating expenses - Net Operating Income (Loss) - Loss on disposal of assets - - Tax benefit at 34% - - Net income (loss) - Results of Operations for the Years Ended December 31, 2009 and 2008 Revenues Revenues from continuing operations for the year ended December 31, 2009 were $-0. The Company divested all assets that generated revenue in the period ended June 30, 2009 as part of the sale of the legacy business. Expenses Expenses from continuing operations for the year ended December 31, 2009 and 2008 were $1,021,592 and $3,462.The majority of the remaining expenses are composed of $601,250 and $-0- in compensation to officers of the Company for the years ended December 31, 2009 and 2008, respectively.The Company also recorded a one-time write-down of its intangible assets of $121,242 during the year ended December 31, 2009. Discontinued Operations In April 2009, the Company sold its commercial explosives development, analysis, testing and manufacturing business (“Legacy Business”) in a non-cash transaction to a related party in exchange for stock in the Company totaling 22,500,000 shares.The stock was cancelled in July of 2009. A breakdown of the loss associated with the discontinued is presented in the table below. For the Year Ended December 31, For the Year Ended December 31, Income $ $ Cost of Goods Sold Operating expenses Net Operating Income (Loss) ) Loss on disposal of assets ) - Net loss $ ) $ ) Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have, or are reasonably likely to have, a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Critical Accounting Policies Our financial statements and accompanying notes have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We regularly evaluate the accounting policies and estimates that we use to prepare our financial statements. In general, management’s estimates are based on historical experience, on information from third party professionals, and on various other assumptions that are believed to be reasonable under the facts and circumstances. Actual results could differ from those estimates made by management. Cash and Cash Equivalents. The Company considers all highly liquid short-term investments with maturities of less than three months when acquired to be cash equivalents. Equipment, Furniture and Leasehold Improvements. Equipment, furniture and leasehold improvements are recorded at cost and depreciated on a straight-line basis over the lesser of their estimated useful lives, ranging from three to seven years, or the life of the lease, as appropriate. Impairment of Long-Lived Assets. Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of the assets to the future net cash flows expected to be generated by such assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the discounted expected future net cash flows from the assets. Revenue Recognition. The Company recognizes revenue when all four of the following criteria are met: (i) persuasive evidence that an arrangement exists; (ii) delivery of the products and/or services has occurred; (iii) the fees earned can be readily determined; and (iv) collectability of the fees is reasonably assured. Research and Development. All market research and website development costs, including all related salaries, and facility costs are charged to expense when incurred. Loss Per Common Share. Basic net loss per share is calculated by dividing the net loss by the weighted-average number of common shares outstanding for the period, without consideration for common stock equivalents. OUR MANAGEMENT The names, ages, and respective positions of the directors, officers, and significant employees of the Company are set forth below. Name Position Held with the Company Age Date First Elected or Appointed Kenneth Liebscher President and Director 68 July 1, 2006 to present Howard Bouch ChiefFinancial Officer and Director Secretary Treasurer 66 January 12, 2007 to present Bill Herndon Director 46 August 6, 2010 to present Ryan Kerr Director 41 August 6, 2010 to present Kenneth B. Liebscher, President, CEO, Director and Chairman. Ken Liebscher is a 68-year-old international businessman with 38 years of securities and executive management experience. Mr. Liebscher is a graduate of St. George’s School, Vancouver, B.C. and also attended the University of British Columbia. In 22 years with the world’s largest dental products manufacturer, Dentsply International Inc., Mr. Liebscher held several positions culminating as the Manager of their West Coast Division, headquartered in San Francisco California. Mr. Liebscher was recruited by a major Europe based competitor, Ivoclar Liechtenstein to lead their entry into the North American market and, within two years, became Executive Vice President of Sales and Marketing and helped expand this company’s sales to $300,000,000 US before retiring. Mr. Liebscher became a director of a publicly held company called E.T.C. Industries Ltd. in 1992 and became President of its wholly owned subsidiary, THE ELECTRIC CAR COMPANY and, in 1994, led a team that developed the MI 6 prototype electric car from the ground up. Mr. Liebscher has served on the Board of Directors of Belmont Resources Inc., listed on the TSX Venture Exchange (BEA.V) from 1992 to October, 2009.Mr. Liebscher also serves on the Board of directors of Lucky Boy Silver Corp. (OTC BB LUCB). Howard Bouch, Director Howard Bouch , age 66, is a Private Practice Chartered Accountant with over 36 years of Public and Private international experience. Mr. Bouch originally qualified as a Chartered Accountant (English and Wales Institute) in 1968. Mr. Bouch joined Deloitte & Co, Lusaka, Zambia from 1970 - 1972. Mr. Bouch joined Anglo American Corp, Zambia working as Head Office Chief Accountant for Nchanga Consolidated Copper Mines (world’s 2nd largest) from 1972 - 1976. In 1976 Mr. Bouch returned to the UK and joined Babcock and Wilcox, Engineers, Nottinghamshire, England as Chief Accountant for one of their subsidiaries. Mr. Bouch was Chief Accountant of a private building firm in Cumbria, England from 1978 - 1984. In 1984 Mr. Howard Bouch established a Private Practice as a Chartered Accountant and continues to provide professional services to Cumbrian firms to the present. Mr. Bouch is a Director of Viavid Broadcasting Inc., a fully reporting, US Public Company, trading on the Pink Sheets under the symbol (VVDB) and Director and CFO of Universal Potash Corp.(UPCO). He is also as Director and CFO of Black Hawk Exploration Inc., (BHWX) and Director and CFO of Convenientcast, Inc. (CVCT). Mr. Bill Herndon, Director Mr. Bill Herndon, age 46 has over 20 years of experience in all phases of the oil and gas industry including capital investment and analysis, project management and structuring, acquisition and development of oil and gas wells, exploration and drilling and completion management. His family has been in the oil and gas industry since the 1930’s, mainly operating in Oklahoma, Kansas and Texas. Since December 2005 Mr. Herndon has been the President and sole member of Tiger Oil and Gas, LLC. In 1990 Mr. Herndon participated in the wildcat play called State Line Field in Kansas. The field has produced over one million barrels of oil to date. He has raised over $25 million since 2007 from hedge funds and industry partners for various production acquisitions, in-field drilling programs, and new oil and gas development projects. Mr. Herndon has also managed the leasing of over 100,000 acres in the last two years for 12 different projects and conducted seismic programs for approximately 80,000 acres on these projects in addition to managing the initial drilling programs on these projects. Mr. Herndon successfully funded the acquisition of a field with industry groups and working interest partners that has produced out of multiple zones with total cumulative production of 3,500,00 barrels of oil and 40 billion cubic feet of gas. The field is currently producing 40 barrels of oil per day and 300,000 mcf per day. Mr. Herndon received a Bachelors Degree in Business from Wichita State University. Mr. Herndon’s extensive experience in the oil and gas industry will provide valuable experience to our Board of Directors. Ryan Kerr, Director Mr. Kerr, age 41 currently manages Inland Oil Corp., his family-owned business. Mr. Kerr has over 15 years experience in locating, producing, completing and general operations in the oil and gas industry. Mr. Kerr has successfully drilled and completed hundreds of wells throughout the Mid-continent region and is actively involved with development and operations of fields in this region. Mr. Kerr’s extensive experience in oil and gas exploration and production is furthered as an exploration geologist where he has consulted on several water-flood and infill drilling projects throughout Oklahoma, Kansas, North Dakota, Wyoming, New Mexico, Texas, and California. Currently, Mr. Kerr has been heading drilling programs for several operators in Oklahoma, as well as design and implementation of a Nitrogen gas flood in Wagoner County Oklahoma in the Stone Bluff Field. This project consisted of flooding 1,200+ - acres with the producing interval from the Dutcher Sand zone at a depth of 1250’feet. Production since the start of the nitrogen injection flood has been increased from the formation at a rate of 1 MMCF per day. The Officers and Directors have not been involved in legal proceedings that impair their ability to perform their duties as Officers and Directors. The following charts include compensation and options received by all Officers and Directors of the Company. Officers and Directors Name and principal position Year Salary ($) Bonus ($) Stock Awards ($) Option Awards Non- Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Totals ($) Kenneth Liebscher 2010 0 0 100,000 ( 1 ) 0 0 0 0 100,000 2009 0 0 0 0 0 0 0 0 Howard Bouch 2010 100,000 (1) 0 0 0 0 100,000 2009 0 0 0 0 0 0 0 0 Bill Herndon 2010 0 0 100,000 (1) 0 0 0 0 100,000 2009 N/A N/A N/A N/A N/A N/A N/A N/A Ryan Kerr 2010 0 0 100,000 0 0 0 0 100,000 2009 N/A N/A N/A N/A N/A N/A N/A N/A (1) Directors Liebscher, Bouch, Herndon and Kerr were awarded 2,000,000 common shares of the Company, each valued at $0.05, as Directors compensation. OPTIONS There are no options granted. For the year ended December 31, 2010 and 2009 share based compensation expense of $457,600 and $-0- was recognized, respectively. There are no annuity, pension or retirement benefits proposed to be paid to officers, directors, or employees of the corporation in the event of retirement at normal retirement date pursuant to any presently existing plan provided or contributed to by the corporation or any of its subsidiaries. Item 9.01 Financial Statements and Exhibits. TIGER OIL AND ENERGY, INC. (Formerly UTEC, Inc.) (A Development Stage Company) AUDIT REPORT OF INDEPENDENT ACCOUNTANTS AND CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 and 2009 TIGER OIL AND ENERGY, INC. TABLE OF CONTENTS Page Audit Report of Independent Accountants 1 Consolidated Balance Sheets – December 31, 2010 and 2009 2 Consolidated Statements of Operations for the years ended December 31, 2010 and 2009 and from inception on April 30, 2009 through December 31, 2010 3 Consolidated Statements of Members’ Equity from inception on April 30, 2009 through December 31, 2010 4 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009 and from inception on April 30, 2009 through December 31, 2010 5 Notes to Consolidated Financial Statements 6 Sadler, Gibb & Associates, l.l.c. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Tiger Oil and Energy, Inc. (A Development Stage Company) We have audited the accompanying consolidated balance sheets of Tiger Oil and Energy, Inc. (A Development Stage Company) as of December 31, 2010 and 2009, and the related consolidated statement of operations, consolidated stockholders’ equity (deficit) and cash flows for the period from April 30, 2009 (inception) through December 31, 2010. The consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the consolidated financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Tiger Oil and Energy, Inc. (A Development Stage Company) as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the period from April 30, 2009 (inception) through December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has not yet established an ongoing source of revenue sufficient to cover its operating costs which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Sadler, Gibb & Associates Salt Lake City, UT April 14, 2010 1 TIGER OIL AND ENERGY, INC. (Formerly UTEC, Inc.) (A Development Stage Company) Consolidated Balance Sheets December 31, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses - Total Current Assets OTHER ASSETS Machinery and equipment, net - Construction in progress - Oil and gas properties, net - Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued salary - Related party payables Loan payable Derivative liability - Total Current Liabilities LONG-TERM DEBT Asset retirement obligation - TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock - 1,000,000 authorized, $0.001 par value; 42,013 and 42,013 issued and outstanding, respectively 42 42 Common stock - 74,000,000 authorized, $0.001 par value; 52,478,159 and 34,118,159 issued and outstanding, respectively Additional paid-in capital Deficit accumulated incurred prior to the development stage ) ) Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 2 TIGER OIL AND ENERGY, INC. (Formerly UTEC, Inc.) (A Development Stage Company) Consolidated Statements of Operations For the Year Ended December 31, From Inception on April 30, 2009 through December 31, REVENUES $
